DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 06/14/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicant should note that this case has been transferred from a previous examiner (Celeste Roney) to a new examiner, Walter Webb, to whom all future correspondence should be addressed. 


Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 11-15, 17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dolan et al., (US 2018/0168958) in view of Rege et al., (US 2018/0168956).
Dolan et al. teaches dentifrice compositions “containing an abrasive and a stannous ion source”, “where the extractable stannous ions after 30 days at 40°C. is greater than about 75% of the initial extractable stannous ion concentration” (Abstract). The stannous ion source, which can vary, includes stannous salts such as “stannous fluoride”, which “can be present in an amount of from about 0.05% to about 7%” (p. 8, para. [0079]). 
As a dentifrice, it would have been expected to apply the compositions to the oral cavity, as per claim 23.
The “terms ‘toothpaste’ and ‘dentifrice’ can be used interchangeably”, as per claim 22.
The compositions are also taught to comprise “a zinc salt” (p. 5, para. [0057]), e.g. “zinc citrate” (p. 10, para. [0092]), “pyrophosphates”, “tripolyphosphates” (Id.), e.g. “calcium pyrophosphate” (clm.11), “tetrapolyphosphate” (clm. 11-14; p. 8, para. [0085]), and “a thickening agent” such as “carrageenan” and “hydroxyethyl cellulose”, where thickening agents “can be used in an amount from about 0.1% to about 15%, by weight of the oral composition” (p. 9, para. [0098]).
The prior art teaches a specific embodiment of an aqueous dentifrice comprising 1.00% zinc lactate dihydrate, 0.454% stannous fluoride, and a thickener system comprising 0.720% Hydroxyethyl Cellulose 250M 420NF and 1.080% carrageenan (p. 11, para. [0109], Example A).
Here, the combination of hydroxyethyl cellulose and carrageenan falls outside of the claimed range of from 0.1% to 1.0%; however, since Dolan et al. teaches a range of about 0.1% to about 15%, it would have been obvious to adjust the thickener system of Example A to fall within the claimed range (see MPEP 2144.05 sec. I.).  The ratio of hydroxyethyl cellulose to carrageenan, is 0.66, which falls within the claimed ratio of 0.5 to 2, as per claim 19.
Concerning the “wherein” clause of claim 1, it is noted that the claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure” (see MPEP 2111.04).  In this case, the "wherein” clause simply expresses the intended result of the claimed formulation and does not limit the claim to a particular structure.
Further, since the prior art formulation combines hydroxyethyl cellulose with carrageenan, the claimed property of allowing the composition to still be dispensed after 8 weeks of accelerated aging relative to a control formulation which contains 0.2% xanthan gum 0.2% carboxymethyl cellulose, would have been inherent.  Note: Applicant hypothesized, “it is hypothesized that this progressive thickening may be due to the xanthan and carboxymethyl cellulose gums that are anionic nature, and can bind with high quantities of cationic metal ion species present in the formulas, i.e. the stannous and zinc cations. Accordingly, the inclusion of Hydroxyethylcellulose (HEC), a non-ionic gum is believed to possibly help limit this interaction” (Specification at p. 25, para. [0045]). 


Dolan et al. does not teach zinc oxide, as a source of zinc, or stannous pyrophosphate as a source of stannous.

Rege et al. teaches “oral care compositions comprising a zinc source comprising zinc oxide and zinc citrate; a stannous source comprising stannous pyrophosphate; a fluoride source comprising sodium fluoride; and an organic buffer” (Abstract). 
Rege et al. further describes a test formulation comprising “1% stannous pyrophosphate, 1.0% zinc oxide, 0.5% zinc citrate, 2% tetrasodium pyrophosphate and 2.1% citrate buffer system (an aqueous buffer system comprising 0.6% citric acid and 1.5% tri-sodium citrate)”, wherein “[t]here is improved zinc uptake in bovine block tests when compared to formulations which contain SnF and zinc lactate (but not ZnO and Zn Citrate)”” (p. 1, para. [0005]).
Rege et al. also identifies suitable polyphosphates such as “sodium tripolyphosphate” (p. 1, para. [0031]), “tetrapotassium pyrophosphate” in amounts of 1-20% (p. 2,para. [0032]), as per claims 11-15. 
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add the combination of stannous pyrophosphate, zinc oxide, zinc citrate shown in Rege et al., to the compositions of Dolan et al. for the advantage of improved zinc uptake as taught by Rege et al.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Nonstatutory Obvious-type Double Patenting--Previous
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1) Claims 1, 11-15, 17, 19-23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-16 and 18-19 of copending Application No. 15/631 ,003, in view of Baig et al (US 2016/0324738 A1).

2) Claims 1, 11-15, 17, 19-23 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 15, 17 and 20 of copending Application No. 15/708,556, which has issued as a U.S. Patent, in view of Baig et al (US 2016/0324738 A1).

3) Claims 1, 11-15, 17, 19-23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-12, 15, 17-20 and 22 of copending Application No. 15/630,465, in view of Baig et al (US 2016/0324738 A1).

4) Claims 1, 11-15, 17, 19-23 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 11-12 and 18- 19 of copending Application No. 16/737,132, in view of Baig et al (US 2016/0324738 A1).

Although the claims at issue are not identical, they are not patentably distinct from each other. The copending and issued claims recite all of the features instantly recited for the oral care composition, namely zinc citrate, zinc oxide, stannous pyrophosphate, fluoride, polyphosphate, except for a gum system comprising hydroxyethyl cellulose and carrageenan. The instant claims require a gum system comprising hydroxyethyl cellulose and carrageenan. Further, the instant claims 1 and 19-21 limit the amounts of the gum system, and components thereof.

However, Baig taught hydroxyethyl cellulose and carrageenan as thickening agents (e.g., gum system), each in amounts from about 0.1 % to about 15 % [0061].

Thus, it would have been prima facie obvious to one of ordinary skill in the art to include hydroxyethyl cellulose and carrageenan in amounts of about 0.1 % to about 15.0 % within the copending and issued formulations. An ordinarily skilled artisan would have been motivated to formulate the oral care composition, as taught by Baig.

Applicant argues, “The Examiner has not demonstrated why one of skill in the art would have reasonably expected that specifically selecting HEC and carrageenan then modifying the amounts of each . . . would have increased deposition of both stannous and zinc over similarly situated formulations” and “the Examiner has not demonstrated that cited references address whether HEC and carrageenan could be modified in order to increase stannous and/or zinc and also to improve rheological characteristics following 8 weeks of accelerated aging” (p. 12).
However, “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (see MPEP 2144, citing e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)).
Furthermore, “[w]hen the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art.” In re Spada, 911 F.2d 705, 709 (Fed. Cir. 1990).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612